United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40018
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CONCEPCION GARZA-GONZALEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-372-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Concepcion Garza-Gonzalez appeals his conviction following

his guilty plea to importing 45.125 kilograms of marijuana in

violation of 21 U.S.C. §§ 952(a), 960(a)(1) and(b)(4), and

18 U.S.C. § 2.    Garza-Gonzalez argues that §§ 952 and 960 are

facially unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466 (2000).    He acknowledges that his argument

is foreclosed by this court’s decision in United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40018
                               -2-

532 U.S. 1045 (2001), but raises the issue only to preserve it

for review in the Supreme Court.

     Slaughter applies by analogy to the instant case because the

statutes at issue are similar in structure and content.   One

panel of this court may not overrule another.   See United States

v. Fowler, 216 F.3d 459, 461 (5th Cir.), cert. denied, 531 U.S.
960 (2000).

     The judgment of the district court is AFFIRMED.